Citation Nr: 0714221	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a temporary total evaluation for surgery and 
treatment for dermatofibrosarcoma protuberans prior to May 1, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found clear and unmistakable error in prior rating 
decisions concerning service connection for 
dermatofibrosarcoma protuberans.  The December 2003 rating 
decision revised the effective date of service connection for 
dermatofibrosarcoma protuberans to May 1,1995, and granted a 
temporary total disability rating for the disease effective 
from May 1, 1995 until August 1, 1995.

The veteran filed a notice of disagreement, received in March 
2004, contending that the temporary total evaluation should 
be effective from the time of his January 1995 surgery and 
cover the full 6 month period of convalescence following the 
surgery.  A statement of the case was issued in December 
2004, and a substantive appeal was received in January 2005.  
It appears that the issue on appeal has been referred to in 
various documents as entitlement to an "extension" of the 
temporary total rating.  However, the Board believes the 
issue is better described as entitlement to an earlier 
effective date for the temporary total rating since the 
veteran is basically contending that he should received such 
a rating for a period six months from the surgery in 
question.


FINDINGS OF FACT

1.  The veteran underwent outpatient surgery for treatment of 
dermatofibrosarcoma protuberans in January 1995.

2.  The RO determined that the veteran's January 1995 surgery 
did result in severe postoperative residuals and post-
operative convalescence throughout the six month period 
ending in August 1995.

3.  An application for entitlement to service connection for 
dermatofibrosarcoma protuberans received at the RO on May 1, 
1995 was the earliest communication from the veteran that may 
reasonably be construed as a claim for service connection for 
dermatofibrosarcoma protuberans.

4.  The RO subsequently granted service connection for 
dermatofibrosarcoma protuberans and assigned an effective 
date of May 1, 1995; the RO assigned a temporary total rating 
from May 1, 1995, to August 1, 1995, and assigned a 10 
percent rating from August 1, 1995.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date for 
entitlement to service connection for dermatofibrosarcoma 
protuberans prior to May 1, 1995, have not been met.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2006).

2.  A disability rating cannot be assigned, and associated 
benefits cannot be paid, for a disability prior to the 
effective date of service connection; the criteria for 
entitlement to a temporary total convalescence rating 
following surgery for dermatofibrosarcoma protuberans prior 
to May 1, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110(a)  (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  There is no 
dispute in this case as to the underlying facts as reflected 
by the evidence.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132; Smith (Claudus) v. Gober, 14 
Vet.App. 227 (2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As 
the law regarding assignment of an effective date for a claim 
is dispositive in the instant claim, the VCAA is not 
applicable.

Analysis

This case involves the veteran's contention that the December 
2003 rating decision, in correcting a previous clear and 
unmistakable error, assigned the wrong effective date as the 
beginning date of the granted temporary total evaluation.

In this case, there is no dispute as to the pertinent facts.  
The veteran underwent private outpatient surgery in January 
1995 to excise a tumor diagnosed as dermatofibrosarcoma 
protuberans.  For the six months following this surgery, the 
veteran required post-operative convalescence.  On May 1, 
1995, the RO received the veteran's claim of entitlement to 
service connection for the dermatofibrosarcoma protuberans.  
There is no indication of record, and the veteran does not 
contend, that any information was previously sent to VA which 
might constitute an informal claim for service connection for 
this disease.  The veteran essentially argues that he is 
entitled to the temporary total evaluation from the beginning 
of this period of convalescence regardless of the date when 
his first claim for service connection for the pertinent 
disease was received at the RO.

The Board understands the veteran's contentions, but 
unfortunately the Board can find no basis in the law for 
granting the veteran's appeal.  The effective date for an 
award of service connection is governed by 38 U.S.C.A. 
§ 5110(a), which states that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  38 
U.S.C.A. § 5110(a).  The date of entitlement to an award of 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted (under the conditions 
discussed below) for a period of one, two, or three months.  
Awards are to commence on the day of hospital admission and 
continue for a period of one to three months from the first 
day of the month following hospital discharge or outpatient 
release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of a one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or 
(3).  Extensions of one or more months up to six months 
beyond the initial six months period may be made only under 
38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).

With reference to the above discussed law, the Board finds 
that the effective date of the service-connected status of 
the veteran's dermatofibrosarcoma protuberans can be no 
earlier than the date that his claim was received.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The 
authority for the assignment of the veteran's temporary total 
evaluation for his convalescence and post-surgical wound 
comes from application of 38 C.F.R. § 4.30(a)(1) and (a)(2); 
this regulation only authorizes the assignment of a 
disability rating and payment of compensation for service 
connected disabilities.  For compensation purposes, the 
veteran's dermatofibrosarcoma protuberans cannot be 
considered service connected prior to the date on which his 
claim was received; a disability rating cannot be assigned 
for a period of time during which service connection is not 
in effect for the pertinent disease.

The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The significant 
determination in this case is that the veteran's first 
application for entitlement to service connection for 
dermatofibrosarcoma protuberans was received on May 1, 1995.  
The Board is without authority to assign a disability rating 
prior to that date or to otherwise grant benefits for 
convalescence prior to that date simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet.App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet.App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Based on the undisputed facts in this case, there is no legal 
basis for an effective date earlier than May 1, 1995, for the 
temporary total disability rating assigned to the veteran's 
dermatofibrosarcoma protuberans.  The doctrine of reasonable 
doubt is not for application here as this issue is resolved 
as a question of law with no dispute or controversy regarding 
the factual record.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to a temporary total evaluation for surgery and 
treatment for dermatofibrosarcoma protuberans prior to May 1, 
1995, is not warranted.  Thus, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


